Opinion issued January 2, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00490-CR
____________

GARY NUELSON BUDD, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 351st District Court
Harris County, Texas
Trial Court Cause No. 902564



MEMORANDUM  OPINION
	Appellant, Gary Nuelson Budd, was convicted by a jury of bail jumping and
failure to appear.  The jury assessed punishment at three years' confinement.  We
affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	Counsel's motion to withdraw states that a copy of the brief was delivered
to appellant, whom counsel advised by letter of his right to examine the appellate
record and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  More than 30 days have passed, and appellant has not filed a pro se
brief.  We have carefully reviewed the record and counsel's brief.  We find no
reversible error in the record, and agree that the appeal is wholly frivolous.
	We affirm the judgment.
	We grant counsel's motion to withdraw. (1)
 PER CURIAM

Panel consists of Justices Taft, Alcala, and Price. (2)
Do not publish.  Tex. R. App. P. 47.
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).
2.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.